DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/21 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80 and 90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 of U.S. Patent No. 7,533,068. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1, 6 and 7 of ‘068 teaches substantially similar subject matter as that of claim 80 of the instant application.
Claim 1 of ‘068 teaches substantially similar subject matter as that of claim 90 of the instant application.
US 7,533,068
Instant Application
A quantum processor, comprising: 
a plurality of quantum devices arranged in a lattice; 
a first plurality of coupling devices, wherein a coupling device in the first plurality of coupling devices couples a first quantum device and a second quantum device in the plurality of quantum devices, wherein the first quantum device and the second quantum device are nearest neighbors in the lattice; and 
a second plurality of coupling devices, wherein a coupling device in the second plurality of coupling devices couples a third quantum device and a fourth quantum device in the plurality of quantum devices, wherein the third quantum device and the fourth quantum device are next nearest neighbors in the lattice.
6. The quantum processor of claim 1, wherein a graph is embedded in the lattice; and wherein a set of quantum devices in the plurality of quantum devices are nodes of the graph; a set of coupling devices in the first plurality of coupling devices are assigned nonzero values thereby coupling at least two of the quantum devices in the set of quantum devices to each other in 
7. The quantum processor of claim 6, wherein the graph is non-planar.

a plurality of quantum devices; and 
a plurality of coupling devices wherein each coupling device in the plurality of coupling devices couples a pair of quantum device wherein a non-planar graph is embedded into the plurality of quantum devices and a set of quantum devices in the plurality of quantum devices are nodes of the non-planar graph.
1. A quantum processor, comprising: 
a plurality of quantum devices arranged in a lattice; 
a first plurality of coupling devices, wherein a coupling device in the first plurality of coupling devices couples a first quantum device and a second quantum device in the plurality of quantum devices, wherein the first quantum device and the second quantum device are nearest neighbors in the lattice; and 
a second plurality of coupling devices, wherein a coupling device in the second plurality of coupling devices couples a third quantum device and a fourth quantum device in the plurality of quantum devices, wherein the third quantum device and the fourth quantum device are next nearest neighbors in the lattice.
90. (New) The quantum processor of claim 80 wherein the plurality of quantum devices is arranged in a lattice.



Claims 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 8,686,751. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 9 of ‘751 teaches substantially similar subject matter as that of claim 91 of the instant application.
US 8,686,751
Instant Application
1. A computer system for determining a result of a computational problem, the computer system comprising: 

a central processing unit; and 
a non-transitory computer-readable storage medium coupled to the central processing unit and which stores: 
a user interface module comprising instructions that when executed by the central processing unit cause the central processing unit to provide a user interface that enables a user to define the computational problem;
a mapper module comprising instructions that when executed by the central processing unit cause the central processing unit to generate a mapping of the computational problem; and 
an analog processor interface module comprising: instructions that when executed by the central processing unit cause the central processing unit to transmit the mapping of the computational problem to an analog processor, wherein the analog processor comprises a plurality of quantum devices and a plurality of coupling devices operable to selectively directly couple respective pairs of the quantum devices; and instructions that when executed by the central processing unit cause the central processing unit to receive a result, based on the mapping of the computational problem, from the analog processor.
9. The computer system of claim 1 wherein the mapping of the computational problem comprises an initialization value for at least one of the quantum devices in the plurality of quantum devices and an initialization value for at least one of the coupling devices in the plurality of coupling devices.

a central processing unit; and 
a non-transitory computer-readable storage medium coupled to the central processing unit and which stores instructions that cause the computer system to: 
present a user interface that enables a user to provide a definition of a computational problem; 
receive the definition of the computational problem; 4 LEGAL\52867183\1Preliminary Amendment 
generate a mapping of the computational problem; 
transmit the mapping to an analog processor, the analog processor comprising a plurality of quantum devices and a plurality of coupling devices, the mapping including initialization values for at least one of the quantum devices in the 
receive a result, responsive to the mapping, from the analog processor.


Allowable Subject Matter
Claims 97-99 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844